Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of the _____ day of
March, 2010, by and between Advanced Voice Recognition Systems, Inc., a Nevada
corporation (“AVRS”) and _______ (the “Purchaser”).  Advanced Voice Recognition
Systems, Inc. and the Purchaser are collectively referred to as the “Parties.”
 
In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
 
1.  Purchase and Sale of the Shares.
 
a.  Purchase and Sale.  Subject to the terms and conditions of this Agreement,
the Purchaser agrees to purchase from AVRS, and AVRS agrees to sell to the
Purchaser, 5,000,000 shares of the common stock of AVRS, referred to as the
“Shares”.
 
b.  Purchase Price.  The purchase price for the Shares is $.05 per share, or
$250,000.
 
c.  Installment Payments.  The purchase price for the Shares will be paid in
installments on or before the due dates listed as follows:
 
Number of Shares
 
Payment Amount
 
Due Date
  500,000     $25,000    
March 12, 2010
  500,000     25,000    
March 16, 2010
  1,000,000     50,000    
April 15, 2010
  1,000,000     50,000    
May 14, 2010
  2,000,000     100,000    
June 15, 2010

 
 
d.  Certificates for the Shares.  Promptly after receipt of each installment
payment, AVRS shall instruct its transfer agent to prepare stock certificates
for the number of shares purchased in the installment for delivery to the
Purchaser at the Purchaser’s address set forth on the signature page to this
Agreement.  Each certificate shall have a legend substantially as follows:  THE
OFFERED SHARES ARE RESTRICTED SECURITIES PURSUANT TO THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND SUBJECT TO CERTAIN IMPORTANT LIMITATIONS ON
THEIR RESALE OR OTHER TRANSFER.  PURCHASERS WILL NOT BE ABLE TO RESELL OR
TRANSFER THE OFFERED SHARES UNLESS THE OFFERED SHARES ARE REGISTERED PURSUANT TO
THE ACT AND QUALIFIED PURSUANT TO THE APPLICABLE STATE STATUTES (OR UNLESS AN
EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION IS DEMONSTRATED TO THE
SATISFACTION OF THE COMPANY).
 
2.  Representations and Warranties of AVRS.  AVRS represents and warrants to the
Purchaser as follows:
 
 
 

--------------------------------------------------------------------------------


 
a.  Due Incorporation and Good Standing.  AVRS is a corporation duly organized,
validly existing and in good standing under the laws of the state of Nevada.
 
b.  Due Authorization.  All corporate action on the part of AVRS necessary for
the authorization, execution and delivery of the Agreement and the performance
of the obligations of AVRS hereunder, and the authorization, issuance, sale and
delivery of the Shares has been taken, and this Agreement constitutes a valid
and legally binding obligation of AVRS, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.
 
3.  Representations and Warranties of the Purchaser.  The Purchaser represents
and warrants to AVRS that:
 
a.  Due Authorization.   The Purchaser has the legal capacity and authority to
enter into this Agreement.  All actions on the Purchaser’s part necessary for
the authorization, execution and delivery of this Agreement and the performance
of the obligations of the Purchaser hereunder in the purchase of the Shares has
been taken, and this Agreement constitutes a valid and legal binding obligation
of the Purchaser enforceable in accordance with its terms, except (i) as limited
by applicable bankruptcy, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.
 
b.  Purchase Entirely for the Purchaser’s Own Account.  The Purchaser is
purchasing the Shares in the ordinary course of business for investment purposes
only for the Purchaser’s own account, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the Shares.
 
c.  Information.  The Purchaser acknowledges review of reports filed by AVRS
with the U.S. Securities and Exchange Commission, and that AVRS has provided the
Purchaser with no indication of any value of the Shares or of AVRS.  There have
been no representations, warranties or promises made to Purchaser by AVRS or any
representative of AVRS that the Shares will appreciate in value, or that there
will be any market for the resale of the Shares by the Purchaser.  The Purchaser
understands that the Shares are extremely speculative and subject to a high
degree of risk of loss of the Purchaser’s investment. The Purchaser and the
Purchaser’s advisors, if any, have conducted their own investigation with
respect to AVRS and the Shares, and have not relied upon any representation of
AVRS in making the decision to invest in the Shares (other than those
representations set forth in Section 2 of this Agreement).  The Purchaser has
had an opportunity to discuss the terms and conditions of the investment in the
Shares with management of AVRS and to obtain any additional information
regarding the investment or AVRS that it has requested of management.
 
d.  Investment Experience.  The Purchaser is an investor in speculative
securities with companies that have no revenue or profits and lack liquidity and
capital resources and has such knowledge, sophistication and experience in
business and financial matters as to be capable of evaluating the risks of the
investment in the Shares.  The Purchaser confirms that she is able to bear the
economic risk of an investment in the Shares and is able to afford a complete
loss of such investment.
 
 
 

--------------------------------------------------------------------------------


e.  Accredited Investor Status.  The Purchaser is an “accredited investor” as
that term is defined in Regulation D promulgated under the Securities Act of
1933, as amended.
 
f.  Restricted Securities.  The Purchaser understands that the Shares being
purchased are characterized as “restricted securities” under the U.S. securities
laws and that the Shares may be resold without registration only in certain
limited circumstances, and that the Shares when issued to the Purchaser will
bear the restricted legend restricting transfer.  The Purchaser is experienced
in purchasing securities that are not readily transferable.
 
4.  Miscellaneous.
 
a.  Survival.  The warranties, representations and covenants of the Purchaser
and AVRS contained in this Agreement shall survive the execution of this
Agreement and the purchase and sale of the Shares.
 
b.  Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, and not a
facsimile signature.
 
c.  Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, the Agreement.
 
IN WITNESS WHEREOF, AVRS and the Purchaser have executed this Agreement as of
the date first written above.
 

 
AVRS:
 


ADVANCED VOICE RECOGNITION SYSTEMS, INC.,
    a Nevada corporation
 


By:        _____________________       
Name:   Walter Geldenhuys
Title:    President, CEO and CFO
 
Address:
 
Advanced Voice Recognition Systems, Inc
7659 E. Wood Drive
Scottsdale, Arizona 85260
Facsimile:  (480) 626-5378


 
PURCHASER:
 


Address:
 

 
 
 
 
 
 

--------------------------------------------------------------------------------


 